

114 HR 5781 IH: Utah Public Lands Initiative Partner Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5781IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Bishop of Utah (for himself and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo complement the Utah Public Lands Initiative by ensuring land use certainty in seven counties in
			 Utah.
	
 1.Short titleThis Act may be cited as the Utah Public Lands Initiative Partner Act. 2.FindingsCongress finds the following:
 (1)The Utah Congressional delegation is advancing the Utah Public Lands Initiative (PLI), a seven county comprehensive land planning bill.
 (2)PLI would designate more than 4,500,000 acres of Federal land for conservation purposes while making more than 1,000,000 acres of Federal land available for multiple use and sustained yield.
 (3)Land use certainty and finality are fundamental principles of PLI. (4)Section 320301 of title 54, United States Code (commonly known as the Antiquities Act of 1906) empowers the President of the United States with unilateral authority to designate Federal lands as national monuments.
 (5)Enactment of PLI would preclude the need for future Presidents to use section 320301 of title 54, United States Code, in counties that participate in PLI.
 (6)Local community support for PLI would diminish if permanent land use certainty is not achieved through the PLI and this Act.
 3.Limitation on designation of certain lands in UtahA national monument designation, or a boundary adjustment that increases the size of an existing national monument, under section 320301 of title 54, United States Code, within or on any portion of Federal land in the counties of Summit, Uintah, Duchesne, Carbon, Grand, Emery, and San Juan, in the State of Utah, shall be made only pursuant to an Act of Congress.
		